              Case 8:18-cv-01519-JAK-PLA Document 46 Filed 01/18/19 Page 1 of 15 Page ID #:606



                            1    Douglas Q. Hahn (SBN: 257559)
                                  dhahn@sycr.com
                            2    Salil Bali (SBN: 263001)
                            3     sbali@sycr.com
                                 STRADLING YOCCA CARLSON & RAUTH, P.C.
                            4    660 Newport Center Drive, Suite 1600
                            5    Newport Beach, CA 92660
                                 Telephone: 949-725-4000
                            6    Facsimile: 949-725-4100
                            7    Manish Mehta (admitted pro hac vice)
                            8     mmehta@beneschlaw.com
                                 Lowell D. Jacobson (admitted pro hac vice)
                            9     ljacobson@beneschlaw.com
                            10   Zaiba Baig (admitted pro hac vice)
                                  zbaig@beneschlaw.com
                            11   BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
                                 333 West Wacker Drive, Suite 1900
                            12   Chicago, IL 60606
                            13   Telephone: 312-212-4949
                                 Facsimile: 312-767-9192
                            14
                            15   Attorneys for Defendant

                            16                               UNITED STATE DISTRICT COURT
                            17           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                            18
                            19    KAJEET, INC.,                     Case No. 8:18-cv-01519-JAK-PLA
                            20                  Plaintiff,          The Honorable John A. Kronstadt
                            21                   v.
                            22                                      QUSTODIO’S REPLY MEMORANDUM OF
                                  QUSTODIO, LLC,
                                                                    POINTS & AUTHORITIES IN FURTHER
                            23                  Defendant.          SUPPORT OF ITS MOTION TO DISMISS
                            24                                      PURSUANT TO FRCP 12(b)(6)

                            25                                      HEARING DATE: FEBRUARY 25, 2019
                            26                                      TIME: 8:30AM
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
        LAWYERS
   N E W P O R T B E AC H
                                  QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                          18-CV-01519
                                 11829379 v10
              Case 8:18-cv-01519-JAK-PLA Document 46 Filed 01/18/19 Page 2 of 15 Page ID #:607



                            1
                                                                    TABLE OF CONTENTS
                            2
                                                                                                                                                    Page
                            3
                                 I.      INTRODUCTION ........................................................................................ 1
                            4
                                 II.     PATENT ELIGIBILITY IS A LEGAL QUESTION THAT THE
                            5            COURT CAN AND SHOULD DECIDE ON THESE PLEADINGS. ........ 1
                            6            A.      Alice Step One Presents A Pure Legal Issue. ..................................... 2
                            7            B.      As a Matter of Law, Certain Additional Limitations Cannot
                                                 Impart an Inventive Concept at Alice Step Two. ............................... 2
                            8
                                 III.    KAJEET HAS NOT REBUTTED THE CLAIMS’ FACIAL FAILURE
                            9            TO SATISFY ALICE’S TWO-STEP PATENT ELIGIBILITY TEST ......... 3
                            10           A.      Kajeet Has Failed To Show That A Representative Claims
                                                 Analysis Is Inappropriate Here .......................................................... 3
                            11
                                         B.      Kajeet’s Expert Declaration is Irrelevant to Alice Step One; It is
                            12                   Ineffective at Alice Step Two Because it Fails to Address the
                                                 Claims ................................................................................................ 4
                            13
                                         C.      The Claims Are Directed To An Abstract Idea At Alice Step One .... 5
                            14
                                                 1.       Kajeet’s Failure to Address the Overwhelming Weight of
                            15                            Legal Authority is Fatal to its Alice Step One Opposition...... 6
                            16                   2.       The claims do not recite improvements to a technical field .... 7
                            17                   3.       Lack of Preemption Cannot Salvage Kajeet’s Abstract Idea ... 8
                            18           D.      Kajeet Has Failed to Create a Genuine Factual Dispute that the
                                                 Claims Lack an “Inventive Concept” at Alice Step Two ................... 9
                            19
                                         E.      Because Kajeet Has Not Argued Any Dispositive Construction Of
                            20                   Any Term, There Is No Dispute Requiring Claim Construction ....... 10
                            21   IV.     CONCLUSION .......................................................................................... 11
                            22
                            23
                            24
                            25
                            26
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                                           -i-
        LAWYERS
   N E W P O R T B E AC H
                                  QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                                                              18-CV-01519
                                 11829379 v10
              Case 8:18-cv-01519-JAK-PLA Document 46 Filed 01/18/19 Page 3 of 15 Page ID #:608



                            1                                        TABLE OF AUTHORITIES
                            2                                                                                                           Page(s)
                            3    Cases
                            4    Accenture Global Servs. GmbH v. Guidewire Software, Inc.,
                                    728 F.3d 1336 (Fed. Cir. 2013) ............................................................................ 5
                            5
                            6    Alice Corp. v. CLS Bank,
                                    573 U.S. 208 (2014) .................................................................................... passim
                            7
                                 Amdocs (Israel) Ltd. v. Openet Telecom, Inc.,
                            8
                                   841 F.3d 1288 (Fed. Cir. 2016) ............................................................................ 6
                            9
                                 Apple, Inc. v. Ameranth, Inc.,
                            10     842 F.3d 1229 (Fed. Cir. 2016) ............................................................................ 7
                            11
                                 Ariosa Diagnostics, Inc. v. Sequenom, Inc.,
                            12      788 F.3d 1371 (Fed. Cir. 2015) ............................................................................ 8
                            13   BASCOM Global Internet Servs. v. AT&T Mobility LLC,
                            14     827 F.3d 1341 (Fed. Cir. 2016) .................................................................... 5, 6, 7
                            15   Berkheimer v. HP Inc.,
                            16      881 F.3d 1360 (Fed. Cir. 2018) ........................................................................ 4, 7

                            17   Berkheimer v. HP, Inc.,
                                    890 F.3d 1369 (Fed. Cir. 2018) (denying reh’g en banc) ................................ 3, 9
                            18
                            19   buySAFE, Inc. v. Google, Inc.,
                                    765 F.3d 1350 (Fed. Cir. 2014) ........................................................................ 1, 5
                            20
                                 Cal. Inst. of Tech. v. Hughes Commc’ns Inc.,
                            21     59 F. Supp. 3d 974 (C.D. Cal. 2014) .................................................................... 2
                            22
                                 Content Extraction & Transm’n LLC v. Wells Fargo Bank,
                            23     776 F.3d 1343 (Fed. Cir. 2014) ........................................................................ 5, 7
                            24   ENFISH, LLC v. Microsoft Corp.,
                            25     822 F.3d 1327 (Fed. Cir. 2016) ............................................................................ 7
                            26   Finjan, Inc. v. Blue Coat Sys.,
                            27      879 F.3d 1299 (Fed. Cir. 2018) ............................................................................ 7

                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                                        -ii-
        LAWYERS
   N E W P O R T B E AC H
                                  QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                                                      18-CV-01519
                                 11829379 v10
                 Case 8:18-cv-01519-JAK-PLA Document 46 Filed 01/18/19 Page 4 of 15 Page ID #:609



                            1    Glasswall Sols. Ltd. v. Clearswift Ltd.,
                                    2018 WL 6720014 (Fed. Cir. Dec. 20, 2018) .............................................. 6, 7, 8
                            2
                            3    Intellectual Ventures I LLC v. Erie Indem. Co.,
                                    850 F.3d 1315 (Fed. Cir. 2017) ............................................................................ 5
                            4
                                 Interval Licensing LLC v. AOL, Inc.,
                            5
                                    895 F.3d 1335 (Fed. Cir. 2018) ............................................................................ 5
                            6
                                 In re Marco Guldenaar Holding B.V.,
                            7        No. 2017-2465, 2018 WL 6816331 (Fed. Cir. Dec. 28, 2018)
                            8        (Mayer, J., concurring) ......................................................................................... 2
                            9    Mortg. Grader, Inc. v. First Choice Loan Servs. Inc.,
                                   811 F.3d 1314 (Fed. Cir. 2016) ................................................................... passim
                            10
                            11   OIP Techs., Inc. v. Amazon.com, Inc.,
                                   788 F.3d 1359 (Fed. Cir. 2015) ........................................................................ 1, 5
                            12
                            13   Prism Techs. LLC v. T-Mobile USA, Inc.,
                                    696 Fed. App’x 1014 (Fed. Cir. 2017) ............................................................. 1, 6
                            14
                                 Return Mail, Inc. v. USPS,
                            15      868 F.3d 1350 (Fed. Cir. 2017) ............................................................................ 8
                            16
                                 Secured Mail Sols. LLC v. Universal Wilde, Inc.,
                            17      169 F. Supp. 3d 1039 (C.D. Cal. 2016) (Carter, J.) ............................................. 3
                            18   Secured Mail Sols. LLC v. Universal Wilde, Inc.,
                            19      873 F.3d 905 (Fed. Cir. 2017) ...................................................................... 2, 3, 8
                            20   Smartflash LLC v. Apple, Inc.,
                            21     680 Fed. App’x 977 (Fed. Cir. 2017) ............................................................... 5, 6

                            22   Synopsys, Inc. v. Mentor Graphics Corp.,
                                    839 F.3d 1138 (Fed. Cir. 2016) ............................................................................ 5
                            23
                            24   Teva Pharm. USA, Inc. v. Sandoz, Inc.,
                                    135 S. Ct. 831 (2015) ....................................................................................... 2, 4
                            25
                                 In re TLI Commc’ns,
                            26       823 F.3d at 615 ..................................................................................................... 5
                            27
                                 Williamson v. Citrix Online, LLC,
                            28      212 F. Supp. 3d 887 (C.D. Cal. 2016) (Otero, J.) .............................................. 10
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                                           -iii-
        LAWYERS
   N E W P O R T B E AC H
                                 QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                                                                18-CV-01519
                                 11829379 v10
              Case 8:18-cv-01519-JAK-PLA Document 46 Filed 01/18/19 Page 5 of 15 Page ID #:610



                            1    I.       INTRODUCTION
                            2             Kajeet’s Opposition (Dkt. 43, “Opp.”) concedes that these claims are

                            3    directed to “remote storage of usage policies” via a “distributed architecture.”1 It

                            4    ignores the plethora of precedent confirming that claims covering near-identical

                            5    concepts, e.g., “filtering content on the Internet” and “providing restricted access to

                            6    resources,”2 are directed to abstract ideas at Alice step one. So the claims must

                            7    provide an inventive concept significantly beyond merely implementing the

                            8    abstract idea over a computer network or on a computer to survive Alice step two.3

                            9             But they do not. Despite its talismanic refrain that the claims are directed to

                            10   a particular or specific component arrangement or solution, Kajeet never identifies

                            11   it with any particularity or specificity—just as the claims at issue fail to recite any

                            12   specific technical solution. This is fatal. Nor does Kajeet rebut that the individual

                            13   claim limitations are used in a conventional manner and cannot impart an inventive

                            14   concept to the abstract idea. Kajeet’s “factual evidence,” which likewise fails to

                            15   identify the “inventive” claim limitations, is similarly flawed and unavailing.
                                 II.      PATENT ELIGIBILITY IS A LEGAL QUESTION THAT THE
                            16            COURT CAN AND SHOULD DECIDE ON THESE PLEADINGS.
                            17            Kajeet relies on a misstatement of the governing legal standard to
                            18   manufacture “factual issues” that are not factual issues at all, do not relate to the
                            19   claim language, or have been repeatedly decided as a matter of law. Such efforts
                            20   are irrelevant to the § 101 inquiry, which is a “threshold” legal issue. OIP Techs.,
                            21   Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362 (Fed. Cir. 2015). That is why the
                            22   Federal Circuit has routinely “determined claims to be patent-ineligible at the
                            23   motion to dismiss stage based on intrinsic evidence from the specification without
                            24   need for extraneous fact finding outside the record.” Secured Mail Sols. LLC v.
                                 1
                            25     See, e.g., Opp. at 8:11–12, 12:12, 19:23–24, 20:14–20, 22:26–27, 24:20–22.
                                 2
                                   E.g., BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341,
                            26   1348 (Fed. Cir. 2016) (filtering content); Prism Techs. LLC v. T-Mobile USA, Inc.,
                            27   696 Fed. App’x 1014, 1017 (Fed. Cir. 2017) (access control).
                                 3
                                   Alice Corp. v. CLS Bank, 573 U.S. 208, 223–26 (2014); see buySAFE, Inc. v.
                            28   Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computers communicating
                                 over a network “is not even arguably inventive”).
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                             -1-
        LAWYERS
   N E W P O R T B E AC H
                                     QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                             18-CV-01519
                                 11829379 v10
                 Case 8:18-cv-01519-JAK-PLA Document 46 Filed 01/18/19 Page 6 of 15 Page ID #:611



                            1    Universal Wilde, Inc., 873 F.3d 905, 912 (Fed. Cir. 2017) (internal quotation
                            2    omitted). That is because patent “[e]ligibility questions mostly involve general
                            3    historical observations, the sort of findings routinely made by courts deciding legal
                            4    questions.” Cal. Inst. of Tech. v. Hughes Commc’ns Inc., 59 F. Supp. 3d 974, 978
                            5    n.6 (C.D. Cal. 2014); see In re Marco Guldenaar Holding B.V., No. 2017-2465,
                            6    2018 WL 6816331, at *6 (Fed. Cir. Dec. 28, 2018) (Mayer, J., concurring) (same).
                            7            A.    Alice Step One Presents A Pure Legal Issue.
                            8            Kajeet admits that step one of Alice, which requires assessing the claims in

                            9    view of the specification, is limited to the intrinsic evidence. See Opp. at 13:27–

                            10   14:6. And “when the district court reviews only evidence intrinsic to the patent (the

                            11   patent claims and specification, along with the patent’s prosecution history), the

                            12   judge’s determination will amount solely to a determination of law.” Teva Pharm.

                            13   USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015) (emphasis added). Yet

                            14   Kajeet’s rebuttal to Alice step one cites extensively to a supporting fact declaration

                            15   (Dkt. 43-7, “Decl.”) to bolster its argument that these claims are somehow not

                            16   directed to an abstract idea. The effort to muddy this issue as something other than

                            17   a “pure legal inquiry” by manufacturing a factual dispute, whether based on the

                            18   declaration or the Complaint’s conclusory characterization of the patents’ subject

                            19   matter (id. at 21:6–7), is irrelevant to the instant question and should be ignored.

                            20           B.    As a Matter of Law, Certain Additional Limitations Cannot
                                               Impart an Inventive Concept at Alice Step Two.
                            21
                                         As to Alice step two, the Court need not resolve unanswered factual issues,
                            22
                                 because none have been properly presented, and therefore is not “premature” as
                            23
                                 Kajeet argues. Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314,
                            24
                                 1325–26 (Fed. Cir. 2016) (“[A]s numerous cases have recognized, . . . a § 101
                            25
                                 analysis may sometimes be undertaken without resolving fact issues.”). “[W]hen
                            26
                                 the evidence that aspects of the invention are not well-understood, routine, and
                            27
                                 conventional does not pertain to the invention as claimed, it will not create a
                            28
                                 factual dispute as to these claims.” Berkheimer v. HP, Inc., 890 F.3d 1369, 1372
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                          -2-
        LAWYERS
   N E W P O R T B E AC H
                                 QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                                 18-CV-01519
                                 11829379 v10
                 Case 8:18-cv-01519-JAK-PLA Document 46 Filed 01/18/19 Page 7 of 15 Page ID #:612



                            1    (Fed. Cir. 2018) (emphasis added). Nor can expert testimony create a factual
                            2    dispute without identifying specific claim limitations and explain how they impart
                            3    the inventive concept. See Mortg. Grader, 811 F.3d at 1326.
                            4            In alleging that a factual dispute exists, Kajeet misstates Rule 12(b)(6) as
                            5    “requir[ing] that all allegations in the Complaint, including Plaintiff’s explanation
                            6    of the invention, be taken as true.”4 Opp. at 9:8–9. But the Court need only accept
                            7    factual allegations that are both well-pleaded and plausible—not “legal
                            8    conclusions couched as factual allegations” “labels.” See Secured Mail Sols. LLC v.
                            9    Universal Wilde, Inc., 169 F. Supp. 3d 1039, 1043–44 (C.D. Cal. 2016) (Carter, J.)
                            10   (citing Iqbal & Twombly); it need not “accept as true allegations that contradict
                            11   matters properly subject to judicial notice or by exhibit, such as the claims and
                            12   patent specification.” Secured Mail, 873 F.3d at 913 (internal quotation omitted).
                            13   III.    KAJEET HAS NOT REBUTTED THE CLAIMS’ FACIAL FAILURE
                                         TO SATISFY ALICE’S TWO-STEP PATENT ELIGIBILITY TEST
                            14
                                         A.    Kajeet Has Failed To Show That A Representative Claims
                            15                 Analysis Is Inappropriate Here
                            16           Kajeet baldly concludes that the limitations at issue for other independent

                            17   claims, referred to collectively in exemplary fashion, “are material” and “result in

                            18   different claim scope.” Opp. at 17:19–18:1. The dependent claims are also

                            19   addressed as a whole, and without identifying any limitation, allegedly “narrow the

                            20   independent claims in manners that elaborate on how the claimed system operates”

                            21   to “further confine the claims to complete implementations of the claimed systems

                            22   that are patent eligible.” Id. at 18:6–7, 18:17–18. Kajeet’s “analysis” omits the

                            23   specific claim language alleged to be dispositive, and fails for that reason alone.5

                            24   See id. at 17:19–18:18. These bare assertions are not meaningful argument, ignore

                            25   what distinctive significance other limitations have, and thus cannot meet Kajeet's
                                 4
                                   Kajeet’s bizarre citation to outdated pre-Twombly law only underscores this error.
                            26   Opp. at 16:20–22 (citing Turner v. Cook, 362 F.3d 1219, 1225 (9th Cir. 2004)).
                                 5
                            27      Kajeet’s reliance on McRO is misplaced; the court treated claim 1 as
                                 representative, without dispute that “neither the different text of the other
                            28   independent claims nor the added limitations of the dependent claims in either
                                 patent affected the result regarding patentability.” See 837 F. 3d 1299, 1307 & n.3.
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                          -3-
        LAWYERS
   N E W P O R T B E AC H
                                 QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                               18-CV-01519
                                 11829379 v10
                 Case 8:18-cv-01519-JAK-PLA Document 46 Filed 01/18/19 Page 8 of 15 Page ID #:613



                            1    burden to show that representative claims analysis is inappropriate here.6
                            2            B. Kajeet’s Expert Declaration is Irrelevant to Alice Step One; It is
                                            Ineffective at Alice Step Two Because it Fails to Address the Claims
                            3
                                         Kajeet’s reliance on an expert declaration to preclude threshold resolution of
                            4
                                 the pure legal issue presented by Alice step one is legally unavailing. Teva, 135 S.
                            5
                                 Ct. at 841. At Alice step two, it is no more effective in seeking to manufacture a
                            6
                                 factual        issue   regarding   ordinary   computer/networking   components     used
                            7
                                 conventionally because it fails to specify the corresponding claim language.
                            8
                                         Of the substantive portions of the declaration, ¶¶16–17 describe the prior art.
                            9
                                 Kajeet’s “distributed architecture scheme” is described at a high level in ¶18
                            10
                                 without reference to the patent or its claims, and ¶¶19–20 speak broadly and
                            11
                                 generally about the patents and the contents of their specification, untethered to the
                            12
                                 claims. The claims are addressed topically in ¶¶21–23,7 which opine that they
                            13
                                 capture the distributed architecture arrangement and confine it to a particular
                            14
                                 technical field (addressing the pure legal issue of Alice step one); ¶24 summarizes
                            15
                                 the prior three paragraphs and conclusorily asserts that the claims are directed to
                            16
                                 “improvements” to computer systems inherent to using the internet to remotely
                            17
                                 store device usage policies. Qustodio’s parenting analogy is critiqued in ¶¶25–28.
                            18
                                 The declaration ignores the “inventive concept” of any individual claim limitation,
                            19
                                 only addresses the claims “as an ordered combination of elements” in ¶29, but does
                            20
                                 not identify any limitations (let alone their combination or order) that impart an
                            21
                                 inventive concept to the abstract idea. And ¶30 avers a concluding opinion that the
                            22
                                 general arrangement meaningfully limits claim scope. Specific identification of
                            23
                                 particular claim limitations and their import to the invention are glossed over.
                            24
                                         While emphasizing the import of its conclusory declaration, Kajeet neglects
                            25
                                 to rebut the Federal Circuit decisions holding that numerous claim elements,
                            26
                                 6
                            27     Berkheimer v. HP Inc., 881 F.3d 1360, 1365 (Fed. Cir. 2018) (claim may be
                                 treated as representative “if the patentee does not present any meaningful argument
                            28   for the distinctive significance” of other claim limitations) (emphases added).
                                 7
                                   ¶¶21–22 do not cite any claim language, but instead summarize selected portions.
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                               -4-
        LAWYERS
   N E W P O R T B E AC H
                                 QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                                 18-CV-01519
                                 11829379 v10
                 Case 8:18-cv-01519-JAK-PLA Document 46 Filed 01/18/19 Page 9 of 15 Page ID #:614



                            1    whether alone or in combination, simply “cannot provide an inventive concept
                            2    sufficient to save claims from patent eligibility.” See Mortg. Grader, 811 F.3d at
                            3    1326. Some of this “non-inventive” aspects relevant here include:
                            4     using a generic computer to implement an abstract idea, id. (citing Alice), and
                                   “generalized software components,” (Accenture Global Servs. GmbH v.
                            5      Guidewire Software, Inc., 728 F.3d 1336, 1345 (Fed. Cir. 2013));
                            6     “conventional computer activities” (OIP, 788 F.3d at 1362–64): e.g., storing,
                                   receiving, transmitting, retrieving, writing, and/or combining data or
                            7      information (Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315,
                            8      1329 (Fed. Cir. 2017); Smartflash LLC v. Apple, Inc., 680 Fed. App’x 977, 982–
                                   83 (Fed. Cir. 2017); Content Extraction & Transm’n LLC v. Wells Fargo Bank,
                            9      776 F.3d 1343, 1348 (Fed. Cir. 2014));
                            10    sending or accessing information over a network, including through a user
                                   interface (buySAFE, 765 F.3d at 1355; Interval Licensing LLC v. AOL, Inc., 895
                            11     F.3d 1335, 1347 (Fed. Cir. 2018)) and “functional descriptions of server
                            12     components,” (In re TLI Commc’ns, 823 F.3d at 615);
                                  generic computer parts (Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d
                            13     1138, 1149 (Fed. Cir. 2016), e.g., an interface, network, and database (Mortg.
                            14     Grader at 1324–25), “generic computer, network, and Internet components”
                                   arranged in conventional and generic ways (BASCOM, 827 F.3d at 1349–50).
                            15         C.    The Claims Are Directed To An Abstract Idea At Alice Step One
                            16         These claims are plainly directed to an abstract idea. Kajeet concedes that
                            17   they are directed to “remote storage of usage policies” via a “distributed
                            18   architecture,” see supra n.1, implementing “policy-based controls over
                            19   communication devices.” Opp. at 19:19. A plethora of cases have held virtually
                            20   identical concepts to be abstract. Mot. at 8–9. As it cannot distinguish this
                            21   authority, Kajeet elides the issue by alleging three sweeping reasons why its claims
                            22   are not directed to an abstract idea such that each passes Alice step one
                            23         [B]ecause each is: (1) rooted in computing and network technology;
                                       (2) represents improvements in the security and effectiveness in how
                            24         systems implementing policy-based control over communication
                            25         devices operate; and, (3) are directed to specific implementations of
                                       such improved systems such that there is no risk of preemption
                            26   Opp. at 19:11–15. Kajeet is wrong on all counts.
                            27   ///
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                          -5-
        LAWYERS
   N E W P O R T B E AC H
                                 QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                                  18-CV-01519
                                 11829379 v10
                Case 8:18-cv-01519-JAK-PLA Document 46 Filed 01/18/19 Page 10 of 15 Page ID #:615



                            1                   1.    Kajeet’s Failure to Address the Overwhelming Weight of
                                                      Legal Authority is Fatal to its Alice Step One Opposition
                            2
                                         Kajeet’s failure to even address the analogous cases cited in the Opening
                            3
                                 Brief demonstrating that the claimed idea is abstract8 is fatal. It is undisputed that
                            4
                                 courts “examine earlier cases in which a similar or parallel descriptive nature can
                            5
                                 be seen—what prior cases were about, and which way they were decided.” Amdocs
                            6
                                 (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1294 (Fed. Cir. 2016).
                            7
                                 Precedent establishes beyond cavil that these claims—whether described as
                            8
                                 “remote storage of usage policies” over a network or “policy-based controls over
                            9
                                 communications devices”—are squarely directed to an abstract idea, not “rooted in
                            10
                                 computer and network technology” as Kajeet claims.
                            11
                                         Perhaps the closest factual analogue is found in BASCOM, where the claims
                            12
                                 at issue generally recited a system for filtering internet content, located on a remote
                            13
                                 ISP server that associated each network account with at least one filtering scheme
                            14
                                 and set of filtering elements to permit customized filtering of Internet traffic for
                            15
                                 each account. See 827 F.3d at 1345. Those claims were “directed to filtering
                            16
                                 content on the Internet,” and “filtering content is an abstract idea because it is a
                            17
                                 longstanding, well-known method of organizing human behavior, similar to
                            18
                                 concepts previously found to be abstract.”9 Id. at 1348.
                            19
                                         Kajeet fails to distinguish how its claims capture an idea that is different
                            20
                                 than those presented herein. Whether termed “access control” as in Prism or as
                            21
                                 “customized content filtering” as in BASCOM, these claims parallel others held to
                            22
                            23   8
                                   E.g., Prism Techs., 696 Fed. App’x at 1016–17 (controlling access to protected
                            24   computer resources was abstract because “humans similarly restrict and provide
                                 access”); Smartflash, 680 Fed. App’x at 982–83 (“conditioning and controlling
                            25   access to data based on payment” was an abstract idea); Symantec, 838 F.3d at
                                 1313–14 (holding email filtering was abstract based on “long prevalent practice for
                            26   people receiving paper mail”).
                                 9
                            27     “[T]he claims here deliver the allowable content and inhibit the communication
                                 of other content… merely requir[ing] the conventional manipulation of information
                            28   by a computer[, which w]e have often held… to be abstract.” Glasswall Sols. Ltd.
                                 v. Clearswift Ltd., 2018 WL 6720014 at *1 (Fed. Cir. Dec. 20, 2018).
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                          -6-
        LAWYERS
   N E W P O R T B E AC H
                                 QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                                 18-CV-01519
                                 11829379 v10
                Case 8:18-cv-01519-JAK-PLA Document 46 Filed 01/18/19 Page 11 of 15 Page ID #:616



                            1    be abstract.10 But while this longstanding human behavior confirms that the idea is
                            2    abstract, 827 F.3d at 134, merely using a remote networked computer to effect that
                            3    control does not render the concept of access control somehow non-abstract.
                            4                  2.     The claims do not recite improvements to a technical field
                            5            Kajeet is again incorrect that the mere idea of “remote storage” of policies

                            6    (to purportedly enhance security) on an internet server to simultaneously control

                            7    multiple communication devices is a non-abstract improvement in operation of

                            8    computer systems themselves. See id. at 19:28–20:4. The “plain focus” of the claim

                            9    must be on “a specific improvement to the way computers operate.” 11 ENFISH,

                            10   LLC v. Microsoft Corp., 822 F.3d 1327, 1336–37 (Fed. Cir. 2016) (emphases

                            11   added). Here, the claims recite no such specifics, and neither they nor Kajeet’s

                            12   brief explain how or why “remote storage” of the policies reducing “vulnerab[ility]

                            13   to manipulation” actually provides an improvement beyond what was known in the

                            14   art.12 Id. at 16:23–17:5. To the contrary, “[r]emote storage of policies” was well-

                            15   known          to   “improve   security”;   it    made   their   simultaneous   application

                            16   conventional.13 Despite its refrain that the claims are directed to an

                            17   “improvement,” Kajeet fatally fails to identify any such language.14

                            18           Kajeet improperly relies on two extrinsic pillars to argue that the claims

                            19   capture patent-eligible technological improvement. But neither bears the weight of
                                 10
                            20      The specification tellingly admits that “it is further known to establish some
                                 measure
                                 11
                                          of parental or administrative control over an account,” Dkt. 43-2, 3:17–18.
                            21      “[A]n improvement to computer functionality itself” must enable a system “to do
                                 things it could not do before,” not merely “perform familiar tasks with greater
                            22   speed and efficiency,” Finjan, Inc. v. Blue Coat Sys., 879 F.3d 1299, 1305 (Fed.
                                 Cir. 2018) or “perform[] ‘well-understood, routine, [and] conventional activities
                            23   previously known to the industry,’” Content Extraction, 776 F.3d at 1347–48.
                                 12
                            24      See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241 (Fed. Cir. 2016) (patents
                                 that do “not claim a particular way of programming or designing the software . . .
                            25   but instead merely claim the resulting systems,” are abstract); Glasswall, 2018 WL
                                 6720014 at *1 (failure to recite “how” steps were performed made claims abstract).
                            26   13
                                    BASCOM recognized that using a central network server to simultaneously apply
                            27   usage policies to multiple devices in real-time was known in the industry by 1997,
                                 over a decade before the Asserted Patents’ priority date. 827 F.3d at 1343–44.
                                 14
                            28      See Berkheimer, 881 F.3d at 1369 (claim is abstract if it “does not recite any of
                                 the purportedly unconventional activities disclosed in the specification”).
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                                  -7-
        LAWYERS
   N E W P O R T B E AC H
                                 QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                                      18-CV-01519
                                 11829379 v10
                Case 8:18-cv-01519-JAK-PLA Document 46 Filed 01/18/19 Page 12 of 15 Page ID #:617



                            1    scrutiny. Kajeet first argues that a single conclusory paragraph of the complaint
                            2    “captures th[e] concept” that the subject matter of the claims satisfies Alice step
                            3    one by “providing an improvement to a technical field.” Opp. at 21:2–7. But the
                            4    cited paragraph is not a well-pleaded fact; it is merely a self-serving
                            5    characterization of the patents’ contents. See Secured Mail, 873 F.3d at 913. It
                            6    merely summarizes the disclosure of the patents in the context of their so-called
                            7    “unconventional scheme”; only describing the claims collectively and in
                            8    conclusory fashion, eliding their recitation. Opp. at 21:2–7, 11:22–12:7. Second,
                            9    the cited declaration cited offers no more. See id. 20:2–4, 21:2–6. Its sole relevant
                            10   paragraph conclusorily asserts that “the claimed systems improve the functionality
                            11   of the computer-based systems.” Decl. at ¶24. Neither pillar relied upon actually
                            12   specifies claim language or explains how the claims capture any particular
                            13   solution; that is fatal to Kajeet’s argument. See Glasswall, 2018 WL 6720014 at *2.
                            14                 3.    Lack of Preemption Cannot Salvage Kajeet’s Abstract Idea
                            15           Kajeet argues that a generic networked environment with remote policy

                            16   storage in arguing that the claims do not preempt “the greater concept of effecting

                            17   device management through selective access to features/content.” Opp. at 24:16–

                            18   20. This misses the mark because it ignores black-letter law that the “absence of

                            19   complete preemption does not demonstrate patent eligibility,” because “preemption

                            20   concerns are fully addressed and made moot” if a claim is directed to an abstract

                            21   idea. Return Mail, Inc. v. USPS, 868 F.3d 1350, 1370 (Fed. Cir. 2017); Ariosa

                            22   Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015). Arguing

                            23   that Qustodio’s analogy omits certain specific limitations (Opp. at 25:25–27:7) is

                            24   irrelevant: “Under Alice step one, ‘claims are considered in their entirety to

                            25   ascertain whether their character as a whole is directed to excluded subject

                            26   matter.’” Smart Sys., 873 F.3d at 1371 (emphasis added). Individual limitations are

                            27   the focus of Alice step two. See id. at 1373–74. Because Kajeet has neither argued

                            28   nor shown that such limitations affect “the character of the claims as a whole,”
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                         -8-
        LAWYERS
   N E W P O R T B E AC H
                                 QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                               18-CV-01519
                                 11829379 v10
                Case 8:18-cv-01519-JAK-PLA Document 46 Filed 01/18/19 Page 13 of 15 Page ID #:618



                            1    they are irrelevant to the inquiry at Alice step one.
                            2            D.    Kajeet Has Failed to Create a Genuine Factual Dispute that the
                                               Claims Lack an “Inventive Concept” at Alice Step Two
                            3
                                         Kajeet’s efforts to manufacture a “factual” dispute at Alice step two are no
                            4
                                 more successful; rather than rebut Qustodio’s analysis, Kajeet asserts unsupported
                            5
                                 legal conclusions and characterizes them as facts. It is clear that standard
                            6
                                 computer/networking components used conventionally cannot impart the
                            7
                                 “inventive concept” needed to render eligible an abstract idea patentable. Section
                            8
                                 III.B, supra; Mot. at 13:20–23:16. Tellingly, Kajeet ignores this precedent and does
                            9
                                 not even attempt to rebut that the individual claimed elements are generic (Mot. at
                            10
                                 14:11-17:23) and the functional limitations are conventional (id. at 17:24–23:16).
                            11
                                         Even if Alice step two permits factual argument, such evidence must not
                            12
                                 only pertain to the invention as claimed but also specify the corresponding claim
                            13
                                 language. Berkheimer, 890 F.3d at 1372; Mortg. Grader at 1326. Kajeet’s ipse dixit
                            14
                                 omits that specificity: “[C]onsidered as an ordered combination of elements, the
                            15
                                 challenged claims comprise an ‘inventive concept’ manifest in at least the
                            16
                                 requirement of storing usage policies remotely from the managed devices.” Opp. at
                            17
                                 17:20. This does not explain how the “ordered combination” adds an inventive
                            18
                                 concept. The sole paragraph of the declaration that purports to address the claims
                            19
                                 “as an ordered combination of elements” fares no better, likewise failing to identify
                            20
                                 the key claim language. See Decl. ¶29. It concludes that the requirement of storing
                            21
                                 usage policies remotely from managed devices was “unconventional” and thus
                            22
                                 yielded “improvements” in system operation. See id. This elides what was
                            23
                                 “unconventional” about the requirement and how it “improved” anything in the art.
                            24
                                         Kajeet’s conclusory argument that the claims provide a “technological
                            25
                                 solution” to “a problem rooted in technology” likewise fails at Alice step two
                            26
                                 because it does not attempt to address the requirement to identify an “inventive
                            27
                                 concept” in the claim language. Opp. at 22:12–23:7. And Kajeet cannot fairly
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                           -9-
        LAWYERS
   N E W P O R T B E AC H
                                 QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                               18-CV-01519
                                 11829379 v10
                Case 8:18-cv-01519-JAK-PLA Document 46 Filed 01/18/19 Page 14 of 15 Page ID #:619



                            1    dispute that the core problem here relates to human behavior,15 especially when the
                            2    patents’ “Background” section offers many examples for managing, such as that of
                            3    children or employees. Dkt. 43-2 at 1:64–3:60. Kajeet does not attempt to explain
                            4    why this problem only resides in technology with reference to the claims, or
                            5    distinguish Qustodio’s cited cases holding otherwise.16 Its reliance on its expert
                            6    declaration cannot establish that the claims solve a technical problem with
                            7    technology because, the declaration does not identify the relevant claim limitations
                            8    that purportedly solve that problem or explain how they do so beyond
                            9    implementing the idea itself. Decl. ¶¶13–15, 20–23; Mortg. Grader at 1326.
                            10           Such “factual” arguments that elide specifying the corresponding claim
                            11   language cannot preclude a “threshold” step two Alice ruling. Just as an abstract
                            12   idea on a computer remains abstract, ipse dixit from an expert remains ipse dixit.
                            13           E.     Because Kajeet Has Not Argued Any Dispositive Construction Of
                                                Any Term, There Is No Dispute Requiring Claim Construction
                            14
                                         Finally, Kajeet pleads that claim construction “may be required” if allegedly-
                            15
                                 inventive aspects of its claims “are not readily apparent.” Opp. at 25:3–4. (Because
                            16
                                 they do not exist.) “If there are claim construction disputes at the Rule 12(b)6)
                            17
                                 stage . . . the court must proceed by adopting the non-moving party’s constructions
                            18
                                 . . . or the court must resolve the disputes to whatever extent is needed to conduct
                            19
                                 the § 101 analysis.” Aatrix, 882 F.3d at 1125 (emphases added). Kajeet does not
                            20
                                 proffer any construction of any the generic hardware, concepts, and functions it
                            21
                                 identifies, let alone specific ones that are Alice-dispositive. So no “dispute”
                            22
                                 requires resolution here. The court need not determine each limitation’s precise
                            23
                                 scope if it has “a full understanding of the basic character of the claimed subject
                            24
                                 matter,” Bancorp Servs. LLC v. SunLife Assur. Co., 687 F.3d 1266, 1273–74 (Fed.
                            25
                                 Cir. 2012) (emphasis added), which is evident from the briefing and the claims.
                            26   15
                                    That the behavior involves use of devices or access content is not limiting to a
                            27   particular technological environment, let alone innovative. See supra n.8.
                                 16
                                    E.g., Williamson v. Citrix Online, LLC, 212 F. Supp. 3d 887, 898 (C.D. Cal.
                            28   2016) (Otero, J.) (use of generic technological components and routine computer
                                 functions does not make the problem addressed technical in nature.)
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                          -10-
        LAWYERS
   N E W P O R T B E AC H
                                 QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                                18-CV-01519
                                 11829379 v10
                Case 8:18-cv-01519-JAK-PLA Document 46 Filed 01/18/19 Page 15 of 15 Page ID #:620



                            1    IV.     CONCLUSION
                            2            Accordingly, Qustodio respectfully requests that the Court grant its Motion.

                            3
                            4    Dated: January 18, 2019              STRADLING YOCCA CARLSON &
                                                                      RAUTH, P.C.
                            5
                            6                                         By: /s/ Salil Bali
                                                                          Douglas Q. Hahn
                            7                                             Salil Bali
                            8
                            9                                         BENESCH, FRIEDLANDER, COPLAN &
                            10                                        ARONOFF LLP
                                                                      Manish Mehta
                            11                                        Lowell D. Jacobson
                                                                      Zaiba Baig
                            12
                            13
                            14                                        Attorneys for Defendant QUSTODIO, LLC

                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
S TRADLING Y OCCA
C ARLSON & R AUTH
                                                                          -11-
        LAWYERS
   N E W P O R T B E AC H
                                 QUSTODIO’S REPLY ISO ITS MOTION TO DISMISS                                18-CV-01519
                                 11829379 v10
